—Orders appealed from reversed on the law and the facts, with ten dollars costs and disbursements, and plaintiff’s motion to strike out the amended answer denied, with ten dollars costs. In our opinion, the denials in the amended answer of paragraphs third, fourth, fifth, sixth, seventh and eighth of the complaint are sufficient in law. The separate defense contained in paragraphs 5 to 47, inclusive, in justification of the alleged libels, the second separate partial defense in justification, and the separate partial defense in mitigation of damages, are properly pleaded and present questions of law and fact for the trial. Lazansky, P. J., Young, Hagarty, CarsweH and Tompkins, JJ., concur.